Exhibit 10.7

Tribune Company

Transitional Compensation Plan for Executive Employees

Tribune Company, by resolution of its Board of Directors, adopted the Tribune
Company Transitional Compensation Plan for Executive Employees (the “Plan”) on
December 9, 1985, to attract and retain executives of outstanding competence and
to provide additional assurance that they will remain with Tribune Company and
its subsidiaries on a long-term basis. The following provisions constitute an
amendment and restatement of the Plan effective as of July 19, 2006.

1.                                       Participation.  Any full-time, key
executive employee of Tribune Company or of any of its subsidiaries shall be
eligible to participate in the Plan in one of three separate tiers, if at the
time his employment terminates he has been designated by the Committee as being
covered by the Plan within a specific tier, and such designation has not been
revoked; provided, however, that no revocation of such designation shall be
effective if made: (a) on the day of, or within 36 months after, occurrence of a
“Change in Control,” as such term is hereinafter defined; or (b) prior to a
Change in Control, but at the request of any third party participating in or
causing the Change in Control; or (c) otherwise in connection with or in
anticipation of a Change in Control.

For the purposes of the Plan, the term “subsidiary” shall mean any corporation,
more than 50 percent of the outstanding, voting stock in which is owned by
Tribune Company or by a subsidiary.

2.                                       Administration.  The Plan shall be
administered by the Compensation & Organization Committee of the Board of
Directors of Tribune Company (the “Committee”) or by a successor committee. The
Committee shall have the authority to make rules and regulations governing the
administration of the Plan, to designate executive employees to be covered by
the Plan, to revoke such designations, and to make all other determinations or
decisions, and to take such actions, as may be necessary or advisable for the
administration of the Plan. The Committee’s determinations need not be uniform,
and may be made selectively among eligible employees, whether or not they are
similarly situated.

3.                                       Eligibility for Transitional
Compensation.  An executive who is a Participant in the Plan shall be eligible
to receive transitional compensation, in the amounts and at the times described
in paragraph 5, if:

(a)                                  His employment with the Company and all of
its subsidiaries is terminated:

(i)                                     On the day of, or within 36 months (24
months in the case of Tier II Participants and 18 months in the case of Tier III
Participants) after, occurrence of a “Change in Control,” as such term is
hereinafter defined;


--------------------------------------------------------------------------------


 

(ii)                                  Prior to a Change in Control, but at the
request of any third party participating in or causing the Change in Control; or

(iii)                               Otherwise in connection with or in
anticipation of a Change in Control; and

(b)           The Participant’s termination of employment was not:

(i)                                     On account of his death;

(ii)                                  On account of a physical or mental
condition that would entitle him to long-term disability benefits under the
Tribune Company Long Term Disability Plan, as then in effect (whether or not he
is actually a Participant in such plan);

(iii)                               For conduct involving dishonesty or willful
misconduct which, in either case, is detrimental in a significant way to the
business of Tribune Company or any of its subsidiaries; or

(iv)                              On account of the employee’s voluntary
resignation; provided that a resignation shall not be considered to be
“voluntary” for the purposes of the Plan in the following situations: (x) if the
resignation by Tribune Company’s Chairman & Chief Executive Officer or a
Participant designated as a Tier I Participant as of December 13, 1994, occurs
during the 30-day period immediately following the first anniversary of the
Change in Control (i.e., this provision is not available for Tier II or Tier III
Participants or other Tier I Participants); or (y) if the resignation occurs
under the circumstances described in paragraph 14(a) of the Plan; or (z) if,
subsequent to the Change in Control and prior to such resignation, there has
been a reduction in the nature or scope of the Participant’s authority or
duties, a reduction in the Participant’s compensation or benefits or a change in
the city in which he is required to perform his duties.

4.                                       Change in Control.  For the purposes of
the Plan, a “Change in Control” shall mean:

(a)                                  The acquisition, other than from Tribune
Company, by any person, entity, or “group” (within the meaning of Section
13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 (the “Exchange
Act”)), excluding for this purpose the Company, the Robert R. McCormick Tribune
Foundation, the Cantigny Foundation,  (or any charitable trust, foundation,
organization, or similar entity or entities succeeding to one or both of those
Foundations or any substantial part thereof) and any employee benefit plan or
trust of Tribune Company or its subsidiaries, of beneficial ownership (within
the

2


--------------------------------------------------------------------------------


 

meaning of Rule 13d-3 promulgated under the Exchange Act) of 20 percent or more
of either the then outstanding shares of common stock or the combined voting
power of Tribune Company’s then outstanding voting securities entitled to vote
generally in the election of directors;

(b)                                 Individuals who, as of January 1, 2005,
constitute the Board of Directors of Tribune Company (as of January 1, 2005 the
“Incumbent Board” and, generally, the “Board”) cease for any reason to
constitute at least a majority of the Board, provided that any person becoming a
director subsequent to the date hereof whose election, or nomination for
election, by the shareholders of Tribune Company was approved by a vote of at
least a majority of the directors then comprising the Incumbent Board (other
than an election or nomination of an individual whose initial assumption of
office is in connection with an actual or threatened election contest relating
to the election of the members of the Board of Tribune Company, as such terms
are used in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act)
shall be considered as though such person were a member of the Incumbent Board;
or

(c)                                  Consummation of a reorganization, merger,
consolidation or other transaction  involving Tribune Company, in each case,
with respect to which persons who were the shareholders of Tribune Company
immediately prior to such reorganization, merger, consolidation or other
transaction do not, immediately thereafter, own, directly or indirectly, 50% or
more of the combined voting power of the then outstanding securities entitled to
vote generally in the election of directors of the reorganized, merged or
consolidated company, or a liquidation or dissolution of Tribune Company, or the
sale of all or substantially all of the assets of Tribune Company.

5.                                      Amount and Payment of Transitional
Compensation.  A Participant who is eligible for transitional compensation shall
receive:

(a)                                  Subject to paragraph 6, a lump-sum cash
payment, payable within 30 calendar days after the date on which his employment
terminates, in an amount equal to the sum of:

(i)                                     For Tier I Participants, three (3)
multiplied by the sum of (x) the Participant’s highest annual rate of Base
Salary in effect within the three years prior to or upon the effective date of
termination and (y) two hundred percent (200%) of the Participant’s target bonus
payable for the year in which the Change in Control occurs under the Tribune
Company Incentive Compensation Plan (As Amended and Restated Effective May 12,
2004), as now or hereafter amended, or any replacement or successor plan;

3


--------------------------------------------------------------------------------


 

(ii)                                  For Tier II Participants, two (2)
multiplied by the sum of (x) the Participant’s highest annual rate of Base
Salary in effect within the three years prior to or upon the effective date of
termination and (y) two hundred percent (200%) of the Participant’s target bonus
payable for the year in which the Change in Control occurs under the Tribune
Company  Incentive Compensation Plan (As Amended and Restated Effective May 12,
2004), as now or hereafter amended, or any replacement or successor plan; or

(iii)                               For Tier III Participants, one (1)
multiplied by the sum of (x) the Participant’s highest annual rate of Base
Salary in effect within the three years prior to or upon the effective date of
termination and (y) one hundred percent (100%) of the Participant’s target bonus
payable for the year in which the Change in Control occurs under the Tribune
Company  Incentive Compensation Plan (As Amended and Restated Effective May 12,
2004), as now or hereafter amended, or any replacement or successor plan;

(b)                                 Outplacement services at a qualified agency
selected by Tribune Company; and

(c)                                  Continuation of coverage under his
employer’s group medical, group life, and group long-term disability plans, if
any, and under any policy or policies of “split dollar” life insurance
maintained by his employer, until the earliest to occur of:

(i)                                     The expiration of 36 months for Tier I
Participants, the expiration of 24 months for Tier II Participants and the
expiration of 12 months for Tier III Participants, from the date on which his
employment terminates; or

(ii)                                  The date on which he obtains comparable
coverage provided by a new employer.

For purposes of this paragraph 5, a Participant’s annual rate of base salary
shall be determined prior to any reduction for deferred compensation, “401(k)”
plan contributions, and similar items, provided that any reduction in a
Participant’s annual rate of salary, group insurance or split dollar coverage,
occurring within 36 months after a Change in Control shall be disregarded, and
the payments and coverage under this paragraph shall be governed by the annual
salary, group insurance and split dollar coverage, provided to such Participant
immediately prior to such reduction.

6.                                       Certain Distributions. Notwithstanding
any provision of the Plan to the contrary, a Participant who is a “specified
employee” as defined in Section 409A(a)(2)(B)(i) of the Internal Revenue Code of
1986, as amended (the “Code”)

4


--------------------------------------------------------------------------------


 

may not receive a distribution under the Plan prior to the date which is 6
months after the date of the Participant’s termination of employment, or, if
earlier, the date of death of the Participant.

7.                                       Taxes.  If, for any reason, any part or
all of the amounts payable to a Tier I or Tier II Participant pursuant to the
Plan (or otherwise, if such amounts are paid by Tribune Company or any of its
subsidiaries in connection with a Change in Control) are deemed to be “excess
parachute payments” within the meaning of Section 280G(b)(1) of the  Code ,
Tribune Company shall pay to such Participant, in addition to any other amounts
that he may be entitled to receive pursuant to the Plan, an amount which, after
all federal, state, and local taxes (of whatever kind) imposed on the
Participant with respect to such amount are subtracted therefrom, is equal to
the excise taxes imposed on such excess parachute payments pursuant to Section
4999 of the Code.

8.                                       No Funding of Transitional
Compensation.  Nothing herein contained shall require or be deemed to require
Tribune Company or a subsidiary to segregate, earmark, or otherwise set aside
any funds or other assets to provide for any payments required to be made
hereunder, and the rights of a terminating Participant to transitional
compensation hereunder shall be solely those of a general, unsecured creditor of
Tribune Company. However, Tribune Company may, in its discretion, deposit cash
or property, or both, equal in value to all or a portion of the amounts
anticipated to be payable hereunder for any or all Participants into a trust,
the assets of which are to be distributed at such times as are provided for in
the Plan; provided that such assets shall be subject at all times to the rights
of Tribune Company’s general creditors.

9.                                       Death.  In the event of a Participant’s
death, any amount or benefit payable or distributable to him pursuant to
paragraph 5(a) and paragraph 7 shall be paid to the beneficiary designated by
such Participant for such purpose in the last written instrument received by the
Committee prior to the Participant’s death, if any, otherwise, to the
Participant’s estate.

10.                                 Rights in the Event of Dispute.  If a claim
or dispute arises concerning the rights of a Participant or beneficiary to
benefits under the Plan, regardless of the party by whom such claim or dispute
is initiated, Tribune Company shall, upon presentation of appropriate vouchers,
pay all legal expenses, including reasonable attorneys’ fees, court costs, and
ordinary and necessary out-of-pocket costs of attorneys, billed to and payable
by the Participant or by anyone claiming under or through the Participant (such
person being hereinafter referred to as the Participant’s “claimant”), in
connection with the bringing, prosecuting, defending, litigating, negotiating,
or settling such claim or dispute; provided that:

(a)                                  The Participant or the Participant’s
claimant shall repay to Tribune Company any such expenses theretofore paid or
advanced by Tribune Company if and to the extent that the party disputing the
Participant’s

5


--------------------------------------------------------------------------------


 

rights obtains a judgment in its favor from a court of competent jurisdiction
from which no appeal may be taken, whether because the time to do so has expired
or otherwise, and it is determined that such expenses were not incurred by the
Participant or the Participant’s claimant while acting in good faith; provided
further that

(b)                                 In the case of any claim or dispute
initiated by a Participant or the Participant’s claimant, such claim shall be
made, or notice of such dispute given, with specific reference to the provisions
of this Plan, to the Committee within one year after the occurrence of the event
giving rise to such claim or dispute.

11.                                 Amendment or Termination.  Subject to
Section 409A of the Code, the Board of Directors of Tribune Company reserves the
right to amend, modify, suspend, or terminate the Plan at any time; provided
that:

(a)                                  Without the consent of the Participant, no
such amendment, modification, suspension, or termination shall reduce or
diminish his right to receive any payment or benefit which becomes due and
payable under the Plan as then in effect by reason of his termination of
employment prior to the date on which such amendment, modification, suspension,
or termination becomes effective; and

(b)                                 No such amendment, modification, suspension,
or termination which has the effect of reducing or diminishing the right of any
Participant to receive any payment or benefit under the Plan will become
effective prior to the expiration of the 36 consecutive month period commencing
on the date of a Change in Control, if such amendment, modification, suspension,
or termination was effected: (i) on the day of or subsequent to the Change in
Control; (ii) prior to the Change in Control, but at the request of any third
party participating in or causing the Change in Control; or (iii) otherwise in
connection with or in anticipation of a Change in Control.

12.                                 No Obligation to Mitigate Damages.  In the
event a Participant becomes eligible to receive benefits hereunder, the
Participant shall have no obligation to seek other employment in an effort to
mitigate damages. To the extent a Participant shall accept other employment
after his termination of employment, the compensation and benefits received from
such employment shall not reduce any compensation and benefits due under this
Plan, except as provided in paragraph 5(c).

13.                                 Other Benefits.  The benefits provided under
the Plan shall, except to the extent otherwise specifically provided herein, be
in addition to, and not in derogation or diminution of, any benefits that a
Participant or his beneficiary may be entitled to receive under any other plan
or program now or hereafter maintained by Tribune Company or by any of its
subsidiaries.

6


--------------------------------------------------------------------------------


 

14.           Successors.

(a)                                  Tribune Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation, or otherwise)
to all or substantially all of the business and/or assets of Tribune Company, to
expressly assume and agree to perform Tribune Company’s obligations under this
Plan in the same manner and to the same extent that Tribune Company would be
required to perform them if no such succession had taken place unless, in the
opinion of legal counsel mutually acceptable to a majority of the Participants,
such obligations have been assumed by the successor as a matter of law. Failure
of Tribune Company to obtain such agreement prior to the effectiveness of any
such succession (unless the foregoing opinion is rendered to the Participants)
shall entitle each Participant to terminate his employment and to receive the
payments provided for in paragraphs 5 and 7 above. As used in this Plan,
“Tribune Company” shall mean such company, as presently constituted, and any
successor to its business and/or assets which executes and delivers the
agreement provided for in this paragraph 14 or which otherwise becomes bound by
all the terms and provisions of the Plan as a matter of law.

(b)                                 A Participant’s rights under this Plan shall
inure to the benefit of, and shall be enforceable by, the Participant’s legal
representative or other successors in interest, but shall not otherwise be
assignable or transferable.

15.                                 Notices.  Any notices referred to herein
shall be in writing and shall be sufficient if delivered in person or sent by
U.S. registered or certified mail to the Participant at his address on file with
his employer (or to such other address as the Participant shall specify by
notice), or to Tribune Company at 435 North Michigan Avenue, Chicago, Illinois
60611, Attention: Compensation & Organization Committee.

16.                                 Waiver.  Any waiver of any breach of any of
the provisions of the Plan shall not operate as a waiver of any other breach of
such provisions or any other provisions, nor shall any failure to enforce any
provision of the Plan operate as a waiver of any party’s right to enforce such
provision or any other provision.

17.                                 Severability.  If any provision of the Plan
or the application thereof is held invalid or unenforceable by a court of
competent jurisdiction, the invalidity or unenforceability thereof shall not
affect any other provisions or applications of this Plan which can be given
effect without the invalid or unenforceable provision or application.

18.                                 Governing Law. The validity, interpretation,
construction, and performance of the Plan shall be governed by the laws of the
state of Illinois.

7


--------------------------------------------------------------------------------


 

19.                                 Headings. The headings and paragraph
designations of the Plan are included solely for convenience of reference and
shall in no event be construed to effect or modify any provisions of the Plan.

20.                                 Gender and Number. In the Plan where the
context admits, words in any gender shall include the other gender, words in the
plural shall include the singular, and words in the singular shall include the
plural.

IN WITNESS WHEREOF, the Tribune Company Employee Benefits Committee has caused
the foregoing to be executed on behalf of Tribune Company by the undersigned
duly authorized Chairman of the Committee as of the 19th day of July, 2006.

 

TRIBUNE COMPANY

 

 

 

 

 

 

 

By:

/s/ Donald C. Grenesko

 

 

 

Chairman of Tribune Company
Employee Benefits Committee

 

 

8


--------------------------------------------------------------------------------